FILED
                             NOT FOR PUBLICATION                             JUL 29 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


BRIMA KANU,                                      No. 12-71485

               Petitioner,                       Agency No. A095-415-072

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Brima Kanu, a native and citizen of Sierra Leone, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny the petition for review.

      Substantial evidence supports the BIA’s determination that, even if Kanu

was credible, he did not establish that he suffered past persecution by

Revolutionary United Front rebels on account of a protected ground, including his

actual or imputed political opinion. See INS v. Elias-Zacarias, 502 U.S. 478, 483

(1992) (petitioner who refused to join guerrillas did not establish they would

persecute him because of his political opinion rather than because of his refusal to

fight with them); Pedro-Mateo v. INS, 224 F.3d 1147, 1150-51 (9th Cir. 2000)

(petitioner did not show kidnapings and beatings in forced conscription efforts

were on account of a protected ground). Contrary to Kanu’s contention, the record

supports the agency’s finding that he was not politically involved, and we reject his

contentions that this finding was tainted by the IJ’s adverse credibility

determination and/or that the BIA’s analysis was inadequate.

      Further, Kanu does not contest the BIA’s findings with respect to fear of

future persecution. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.

1996) (issues not specifically raised and argued in a party’s opening brief are

waived). Thus, Kanu’s asylum and withholding of removal claims fail.


                                           2                                      12-71485
Finally, Kanu does not make any arguments regarding CAT relief. See id.

PETITION FOR REVIEW DENIED.




                                 3                                 12-71485